DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DAVID ABEL, et al.,
                            Appellants,

                                    v.

 JPMORGAN CHASE & CO., JPMORGAN CHASE BANK, N.A., J.P.
MORGAN SECURITIES LLC, J.P. MORGAN SECURITIES, LTD, JOHN
              HOGAN, and RICHARD CASSA,
                        Appellees.

                              No. 4D18-2442

                              [May 23, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2015-CA-011557-
XXXX-MB.

  Douglas J. Giuliano of Giuliano Law, P.A., Fort Lauderdale, and Helen
Davis Chaitman of Chaitman, LLP, New York, New York, for appellants.

   Grace L. Mead, Eugene E. Stearns and Carlos J. Canino of Stearns
Weaver Miller Weissler Alhadeff & Sitterson, P.A., Miami, and John F.
Savarese, Emil A. Kleinhaus, and Noah B. Yavitz of Wachtell, Lipton,
Rosen & Katz, New York, New York, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE, and KLINGENSMITH, J.J., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.